ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Clark/Kiewit a Joint Venture                  )      ASBCA No. 61593
                                              )
Under Contract No. C-9568                     )
                                                                                            f
APPEARANCE FOR THE APPELLANT:                        Michael A. Branca, Esq.
                                                      Peckar & Abramson, P.C.               f
                                                      Washington, DC                        (
APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                                                            f
                                                     Matthew D. Bordelon, Esq.
                                                      Senior Trial Attorney                 f
                                                                                            "

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: July 16, 2018



                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61593, Appeal of Clark/Kiewit a
Joint Venture, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals
                ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--

Clark/Kiewit a Joint Venture
                                              )
                                              )
                                              )
                                              )
                                                     ASBCA No. 61593
                                                                                            I
Under Contract No. C-9568                     )

APPEARANCE FOR THE APPELLANT:                        Michael A. Branca, Esq.
                                                      Peckar & Abramson, P.C.
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Matthew D. Bordelon, Esq.
                                                      Senior Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.                f
       Dated: July 16, 2018



                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61593, Appeal of Clark/Kiewit a
Joint Venture, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals